*465ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-091, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that WILLIAM S. WINTERS of EAST BRUNSWICK, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since April 30, 2015, should be censured for violating RPC 8.1(b) (failure to comply with lawful demand for information from a disciplinary authority and to cooperate in an ethics investigation), and good cause appearing;
It is ORDERED that WILLIAM S. WINTERS is hereby censured; and it is further
ORDERED that respondent shall remain temporarily suspended from practice pursuant to the Orders of this Court filed April 30, 2015, and June 25, 2015, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.